DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
A trial was scheduled at 9:00 a.m. on July 13, 2011, in the Oregon Tax Courtroom, Salem, Oregon to consider Plaintiffs' appeal. On May 3, 2011, the court sent notice of the scheduled trial to Plaintiffs at rbrown@thetaxplace.net, which is the e-mail address Plaintiffs provided to the court. The notice was not returned as undeliverable. The notice advised that if Plaintiffs did not appear, the court might dismiss the appeal.
As of this date, Plaintiffs have not communicated with the court, explaining their failure to appear at the July 13, 2011, trial. Under such circumstances, the court finds the appeal must be dismissed for lack of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this___day of July 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on July 14, 2011. The Court filed and entered this documenton July 14, 2011. *Page 1